Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 01/29/2021.
Claims 1, 19 and 23 have been amended.
Claims 2-3, 6-7, 9-12, 14-18 and 20 have been cancelled.
Claims 1, 4-5, 8, 13, 19 and 21-31 are currently pending and have been examined.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see pages 10-11, regarding 35 U.S.C. § 101 Rejection Section, filed January 29, 2021, with respect to the rejections of claims 1, 4-5, 8, 13, 19 and 21-31  under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  The rejections of are being maintained. Please see updated rejection below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112  
Applicant’s amendments, with respect to the 112, 1st paragraph rejection have been fully considered and are persuasive.  The 112, 1st paragraph rejection of claims 19 and 21-22 has been withdrawn. 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
Applicant’s arguments, see pages 12-16, filed 01/29/2021 and amendments, with respect to the prior art rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 4-5, 8, 13 and 23-31 has been withdrawn. The Hanina and McCombs references do not teach calculating the medication adherence value based on comparing a current regimen stage of the patient’s medication dosage treatment to meet a threshold value within a time period, so that the patient moves further along to a subsequent stage of his/her treatment, where intense intervention is provided by the healthcare provider.
Examiner suggest setting up an interview with the Examiner to discuss options to overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 8, 13, 19 and 21-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4-5, 8, 13 and 23-31 are directed to a method (i.e., a process) and claims 19 and 21-22 are directed to a system (i.e., a machine) and claim 19 is also directed a computer readable medium (i.e., product).  Accordingly, claims 1, 4-5, 8, 13, 19 and 21-31 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim 
Representative of independent claim 1 includes limitations that recite an abstract idea.  Note that independent claims 1 and 23 are the method claims, while claim 19 covers a systems claim.
Specifically, independent claim 1 recites:
A computer-implemented method comprising: 
receiving, by a processor, dosage data corresponding to a medication dosage regimen for a medication prescribed to a patient the dosage data including a type of medication to be administered, a frequency that the medication is to be administered, and a dosage that the medication is to be administered;
receiving, by the processor from a remote mobile device over the internet, one or more video data files including video of the patient administering the medication at intervals defined by the medication dosage regimen;
storing the video data files in a database;
receiving a request from a medical provider to access the one or more video data files; 
providing the medical provider access to the one or more video data files; 
receiving approval data corresponding to the medical provider’s acceptance or rejection of the one or more video data files as proof of the patient taking a correct dosage of the medication as defined in the medication dosage regimen;
automatically calculating a medication regimen adherence value by the processor by determining a number of doses of the medication required under the dosage regimen in a time period, and comparing the number of medical provider approvals within the time period;
comparing, by the processor, the adherence value to a required adherence value for a current stage of the medication dosage regimen;
if the adherence value meets or exceeds the required adherence value for the current stage, comparing, by the processor, the number of doses taken to the number of doses required for the current stage;
if the adherence value meets or exceeds the required adherence value for the current stage, and the number of doses taken meets or exceeds the number of doses required for the current stage, storing, by the processor, an indication that the patient is now in a subsequent stage;
determining, by the processor, a required intensity of medical provider intervention for the subsequent stage which is different from a required intensity of medical provider intervention for the current stage;
notifying a medical provider to review new videos from the patient in accordance with the required intensity of medical provider intervention for the subsequent stage;
wherein the medical provider reviews a smaller number of video data files for the patient in the subsequent stage than in the current stage.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because a healthcare provider viewing already recorded video footage of a patient either taking dosages of prescribed medications or not, then determining what intensity levels of intervention are necessary based on the healthcare provider’s assessment all relates to managing human behavior/interactions between people. Also, the foregoing underlined limitations constitute (b) “a mental process” because the healthcare provider using judgment to compare an adherence value associated with the patient’s medication dosage regimen, determines if the adherence value exceeded a threshold in comparisons, in determining whether the patient is adhering to taking the prescribed medication are all observations/evaluations/analyses that can be performed in the human 
Independent claim 23 further recites:
wherein asynchronous video-based direct observation allows a patient and the approved medical provider to engage in the activities of a face-to-face appointment with each party performing their aspect of the appointment asynchronously.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because a healthcare provider to viewing already recorded video footage of a patient either taking dosages of prescribed medications or not, then determining what intensity levels of intervention are necessary in the form of a face-to face appointment all relates to managing human behavior/interactions between people. Accordingly, the claim recites an abstract idea.
Furthermore, dependent claims 4-5, 8 and 13 (similarly for dependent claims 21-22 and 24-31) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claims 4, 5, 24 and 25), these claims constitute: (a) “certain methods of organizing human activity” because modifying a medical provider intervention intensity based on the medication regimen adherence value relate to managing human behavior/interactions between people.  
Regarding the independent claims, claim 30 describes data gathering such as providing an option for the a medical provider to review video data files, claim 13 describes what the data 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 19 and 23), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method comprising: 
receiving , by a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), dosage data corresponding to a medication dosage regimen for a medication prescribed to a patient the dosage data including a type of medication to be administered, a frequency that the medication is to be administered, and a dosage that the medication is to be administered;
receiving, by the processor from a remote mobile device over the internet (conventional computer implementation as noted below, see MPEP § 2106.05(f)) , one or more video data files including video of the patient administering the medication at intervals defined by the medication dosage regimen (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g);
storing the video data files in a database (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving a request from a medical provider to access the one or more video data files; 
providing the medical provider access to the one or more video data files (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g); 
receiving approval data corresponding to the medical provider’s acceptance or rejection of the one or more video data files as proof of the patient taking a correct dosage of the medication as defined in the medication dosage regimen (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g);
automatically calculating a medication regimen adherence value by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by determining a number of doses of the medication required under the dosage regimen in a time period, and comparing the number of medical provider approvals within the time period;
comparing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the adherence value to a required adherence value for a current stage of the medication dosage regimen;
if the adherence value meets or exceeds the required adherence value for the current stage, comparing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the number of doses taken to the number of doses required for the current stage;
if the adherence value meets or exceeds the required adherence value for the current stage, and the number of doses taken meets or exceeds the number of doses required for the current stage, storing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an indication that the patient is now in a subsequent stage;
determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a required intensity of medical provider intervention for the subsequent stage which is different from a required intensity of medical provider intervention for the current stage;
notifying a medical provider to review new videos from the patient in accordance with the required intensity of medical provider intervention for the subsequent stage;
wherein the medical provider reviews a smaller number of video data files for the patient in the subsequent stage than in the current stage.
Independent claim 19 further recites:
indicating successful downloading of the patient program, 
verifying a patient password,
capturing a patient test video (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), 
establishing a secure connection over the network to the secure patient database (conventional computer implementation as noted below, see MPEP § 2106.05(f)),
uploading a patient test video to the secure patient database (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
Independent claim 23 further recites:
wherein asynchronous video-based direct observation allows a patient and the approved medical provider to engage in the activities of a face-to-face appointment with each party performing their aspect of the appointment asynchronously (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, a patient computing device, a provider computing device, a database, one secure patient database, a network and a remote mobile device, the Examiner submits that these limitations amount to merely using a Id.). 
Regarding the additional limitations in claim 28, “a medical provider interface, wherein videos are sorted” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation in claim 19 “capturing a patient test video,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor, a patient computing device, a provider computing device, a database, one secure patient database, a network and a remote mobile device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “a medical provider interface, wherein videos are sorted”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 18 and 23 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 1 and analogous dependent claims 18 and 23, there is no additional elements.
In dependent claim 28 and analogous dependent claim 23, regarding the additional limitation of “a medical provider interface,” which the Examiner submits that this additional limitation amount to 
Therefore, claims 1, 4-5, 8, 13, 19 and 21-31 are ineligible under 35 USC §101.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
866.217.9197 (toll-free).





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        05/08/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686